Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
	This communication is in response to the amendment of 9/12/2021.  All changes made to the Claims have been entered.  Accordingly, Claims 1, 3-8, 10-15, 17-20 are currently pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Raffi Gostanian on 11/17/21.

The application has been amended as follows: 

2.	-Claim 1, lines 4-5, the phrase "receiving one or more of a location routing number assigned to the mobile network operator and a location routing number assigned to the mobile virtual network operator" has been changed to -- receiving one 

3.  	-Claim 1, lines 8-9, the phrase "determining whether to route the call to a mobile network operator subscriber or a mobile virtual network operator based" has been changed to -- determining whether to route the call to the mobile network operator or the mobile virtual network operator based --.

4.	-Claim 5, lines 2-3, the phrase " a SIP INVITE message" has been changed to --a Session Initiation Protocol (SIP) INVITE message --.

5.	-Claim 5, lines 3-4, the phrase "the session border control via" has been changed to -- the session border control device via --.

6. 	-Claim 6, lines 3, the phrase "a SIP INVITE message" has been changed to -- a Session Initiation Protocol (SIP) INVITE message --.

7.	-Claim 8, lines 5-7, the phrase "a receiver configured to receive one or more of a location routing number assigned to the mobile network operator and a location routing number assigned to the mobile virtual network operator" has been changed to -- a receiver configured to receive one or more of a location routing number assigned to a mobile network operator and a location routing number assigned to a mobile virtual network operator --.

8.  	-Claim 8, lines 11-12, the phrase "determine whether to route the call to a mobile network operator subscriber or a mobile virtual network operator based" has been changed to -- determine whether to route the call to the mobile network operator or the mobile virtual network operator based --.

9.	-Claim 12, lines 2, the phrase "a SIP INVITE message" has been changed to -- a Session Initiation Protocol (SIP) INVITE message --.

10.	-Claim 12, lines 3-4, the phrase "the session border control via" has been changed to -- the session border control device via --.

11. 	-Claim 13, line 2, the phrase "a SIP INVITE message" has been changed to -- a Session Initiation Protocol (SIP) INVITE message --.

12.	-Claim 15, lines 5-6, the phrase "receiving one or more of a location routing number assigned to the mobile network operator and a location routing number assigned to the mobile virtual network operator" has been changed to -- receiving one or more of a location routing number assigned to a mobile network operator and a location routing number assigned to a mobile virtual network operator --.

13.  	-Claim 15, lines 9-10, the phrase "determining whether to route the call to a mobile network operator subscriber or a mobile virtual network operator based" has 

14.	-Claim 19, lines 3-4, the phrase " a SIP INVITE message" has been changed to -- a Session Initiation Protocol (SIP) INVITE message --.

15.	-Claim 19, lines 4-5, the phrase "the session border control via" has been changed to -- the session border control device via --.

16. 	-Claim 20, lines 4, the phrase "a SIP INVITE message" has been changed to -- a Session Initiation Protocol (SIP) INVITE message --.


Allowable Subject Matter
17.     Claims 1, 3-8, 10-15, and 17-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
4.	1, 8, and 15 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly disclose determining whether to route the call to the mobile network operator or the mobile virtual network operator based on whether the location routing number is assigned to the mobile network operator or the mobile virtual network operator; forwarding a call message associated with the call to a session border control device with a modified header; when the mobile device is subscribed to the mobile virtual network operator, redirecting the call message to a point of interface device configured to manage calls to mobile devices subscribed to the mobile virtual network operator; and forwarding the call message to the mobile device based on the modified header. It is noted that the closest prior art, Kirchhoff et al. (US 8165572), in view of Fujinami (US 2018/0035284) discloses methods for routing call in a wireless network environment comprising setting the called party number parameter to the Location Routing Number. However the stated prior art fails to disclose or render obvious to the above underline limitations as claimed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NGUYEN H NGO/Examiner, Art Unit 2473